UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1678



GRAHAM H. ARCHER,

                                             Plaintiff - Appellant,

          versus

W.D. WILLIAMS, Doctor; D.M. PORRECA; MARSHALL
UNIVERSITY, Research and Economic Development
Center,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CA-94-534-3)

Submitted:   February 13, 1997          Decided:     February 25, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Graham H. Archer, Appellant Pro Se. Cheryl Lynne Connelly, CAMP-
BELL, WOODS, BAGLEY, EMERSON, MCNEER & HERNDON, Huntington, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Graham Archer appeals the district court's order dismissing

his employment discrimination complaint. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Archer v. Williams, No. CA-94-534-3 (S.D.W. Va. Mar. 26, 1996).
Archer filed several motions for appointment of counsel, for cor-

rection of clerical errors in the district court's opinion, to

compel, for discovery, and for transcripts at government expense.
We deny these motions. Appellees filed a motion to strike various

documents, filed by Archer with his informal brief, pursuant to

Fed. R. App. P. 10. We grant the Appellees' motion.
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2